DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s Amendment filed September 16, 2022 (hereinafter “09/16/22 Amendment") has been entered, and fully considered.  In the 09/16/22 Amendment, claims 18 & 20 were amended, claims 16, 17, & 19 were cancelled, and claims 21-23 were newly added.  Accordingly, claims 1-15, 18, & 20-23 are now pending in the application.  

Election/Restriction
3.	Applicant’s provisional election of Group I (claims 1-15) in the 09/16/22 Amendment is acknowledged.  However, the 09/16/22 Amendment has rendered the 07/25/22 Restriction Requirement moot.  As such, the 07/25/22 Restriction Requirement has been withdrawn.  
4.	Claims 1-15, 18, & 20-23 are pending in the application, and have been examined on the merits.  

Claim Objections
5.	Claim 10 is objected to because of the following informalities:  
	In claim 10, line 1, the recitation of “wherein the user interface further adapted to” should instead recite --wherein the user interface is further adapted to-- for grammatical reasons.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I.	INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2-8, 18, 20-23)
8.	Claims 1-4, 6, 21, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0343639 to Hopper et al. (“Hopper”) in view of U.S. Patent Application Publication No. 2009/0099629 to Carson et al. ("Carson"), and further in view of U.S. Patent Application Publication No. 2011/0304466 to Bair, III et al. (“Bair”).
9.	Regarding claim 1, Hopper teaches a thermal control unit [thermal control unit (22) - ¶[0049]; FIG. 1] for controlling a patient's temperature during thermal therapy [Abstract], the thermal control unit comprising: 
a fluid outlet [any one of the plurality of fluid outlet ports (24) - ¶[0049]; FIG. 1] adapted to fluidly couple to a fluid supply line [¶[0049] (“each outlet port 24 is adapted to be fluidly coupled to a corresponding fluid supply line or hose“)]; 
a fluid inlet [any one of the plurality of fluid inlet ports (26) - ¶[0049]; FIG. 1] adapted to fluidly couple to a fluid return line [¶[0049] (“The inlet ports 26 define fluid inlets into control unit 22 and are each adapted to be fluidly coupled to a corresponding fluid return line or hose”)]; 
a circulation channel [circulation channel (54) - ¶[0060]; FIG. 5] coupled to the fluid inlet and the fluid outlet [¶[0060]]; 
a pump [pump (52) - ¶[0060]; FIG. 5] for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet [¶[0060]]; 
a heat exchanger [heat exchanger (58) - ¶[0060]; FIG. 5] adapted to add or remove heat from the fluid circulating in the circulation channel [¶’s [0060], [0064], [0065]; FIG. 5]; 
a fluid temperature sensor [any one of temperature sensors (74a, 74b, 74c, 74d - ¶’s [0065]-[0068]] adapted to sense a temperature of the fluid [¶’s [0012], [0065]-[0068]]; 
a patient temperature sensor port [any of the plurality of patient temperature probe ports (28) - ¶’s [0014], [0049], [0053]] adapted to receive patient temperature readings from a patient temperature sensor [any of the plurality of patient temperature probes (34) - ¶’s [0014], [0053], [0055]];
a controller [controller (72) - e.g., ¶’s [0062], [0063], [0065], [0068]] adapted to control the heat exchanger [(58)] in order to control the patient's temperature [e.g., ¶’s [0065], [0068]]; and 
a user interface [e.g., Abstract, ¶’s [0004], [0011], [0083], [0085]; FIGS. 16-18] adapted to display patient temperature readings [e.g., ¶’s [0055], [0092], [0096], [0097]]…
	A.	TIME v. TEMP GRAPH
	While Hopper teaches the graphical display of measured and recorded patient temperatures [e.g., ¶[0092]], Hopper does not explicitly teach the following emphasized claim limitation:
a user interface adapted to display patient temperature readings on a graph having a time axis and a temperature axis.
	However, the use of time/temperature graphs to display patient temperature readings measured/acquired during a thermal therapy session were well known in the art, before the effective filing date of the claimed invention.
	As one example, Carson, in a similar field of endeavor, teaches a system and method for patient temperature control via temperature control of a thermal exchange medium, including automated thermal control of a plurality of therapy phases based upon one or more programmed protocols [¶[0002]].  More particularly, Carson teaches a programmable control module (20) that may provide output control signals (16) to a thermal exchanger (30) which, in turn, responsively changes the temperature of a thermal exchange medium (40) to affect a desired thermal exchange, e.g. to cool, maintain the temperature of, or heat a patient [¶[0033]].
	Carson further teaches a user interface adapted to graphically present, or plot, measured patient temperatures on an ongoing basis on a graph having a time axis and a temperature axis [see, e.g., temperature-to-time graphic display region (214) in FIGS. 3B-3F, & ¶’s [0055], [0058]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hopper such that the user interface be adapted to display patient temperature readings on a graph having a time axis and a temperature axis since such a visual display facilitates medical personnel (or user) monitoring of a given patient therapy procedure so as to enhance overall control and responsive action as necessary, as explicitly taught by Carson [e.g., ¶[0018]].  Still further, such a display technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Carson), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper, and the results (the display of patient temperature readings) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	EVENT ICONS 
	Finally, while Hopper teaches providing/displaying alarms [e.g., ¶[0089]], various alerts [e.g., ¶’s [0008], [0009], [0100]], and notifications [Abstract] related to the thermal therapy, and Carson teaches displaying alarm data related to the thermal therapy [e.g., ¶’s [0046], [0071]], the combination of Hopper and Carson, as set forth above, does not teach:
the user interface also adapted to display an event icon on the graph, the event icon corresponding to an event occurring at an event time and related to the thermal therapy, and the user interface further adapted to display the event icon at a position along the time axis corresponding to the event time.	Bair, in a similar field of endeavor, teaches a user interface depicting a time-temperature graph that displays icons corresponding to events occurring during operation of refrigeration systems (which include heat exchange associated with the circulation of fluids within the system) [e.g., ¶’s [0001], [0003], [0006], [0101]-[0103];  FIG. 27]. 
More particularly, Bair teaches a time-temperature graph [FIG. 27] having event icon(s) [icons (530)-(534)] displayed thereon, the event icon(s) corresponding to event(s) occurring at event time(s) [¶’s [0101]-[0103]], with the user interface further adapted to display the event icon at a position along the time axis corresponding to the event time [¶’s [0101]-[0103]; FIG. 27].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper and Carson such that the user interface also be adapted to display an event icon on the graph, the event icon corresponding to an event occurring at an event time and related to the thermal therapy, and the user interface further adapted to display the event icon at a position along the time axis corresponding to the event time, since such a visual display enables medical personnel (or a user) to quickly and easily track and view various operational data over predetermined periods of time, which can enhance overall control and responsive action as necessary.  Still further, such a display technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Bair), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper/Carson, and the results (the display of various operational data over predetermined periods of time) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
10.	Regarding claim 2, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hopper further teaches wherein the user interface includes a touch screen display [e.g., ¶[0085]]. 
	Carson further teaches wherein the user interface includes a touch screen display [e.g., ¶[0049]].
	Bair further teaches wherein the user interface includes a touch screen display [e.g., ¶[0056]], wherein both the event icon and the graph are displayed on the touch screen display [see ¶’s [0101]-[0103]; FIG. 27], and wherein the user interface is adapted to provide further information about the event when the event icon is touched by a user [see ¶[0103] (“each of the icons 530-534 is a user selectable icon that indicate additional information associated with that event when selected by the user”)].11.	Regarding claim 3, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bair further teaches wherein the event is one of the following: a medication delivered to the patient; a detection of patient shivering; a sedation of the patient; a changing of a thermal pad coupled to the fluid supply line and fluid return line; an adjustment of a thermal pad coupled to the fluid supply line and fluid return line; a change in location of the patient temperature sensor; a flushing of the patient's body adjacent the patient temperature sensor; a performance of maintenance on the thermal control unit; an error detected by the controller; and an alert issued by the controller [as broadly as claimed, Bair teaches that one of the events comprises a “power failure” event (see ¶[0101]), which can be considered “an alert.”  Still further, as modified (to display event icons corresponding to events), it is the Examiner’s position that it would have been routine to display any of the alarms/alerts of Hopper related to the thermal therapy (see, e.g., ¶’s [0008], [0009], [0089], [0100]) as event icons on the graph].
12.	Regarding claim 4, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bair further teaches wherein the controller is further adapted to detect an occurrence of the event and to automatically display the event icon on the graph after detecting the event occurrence [¶’s [0101]-[0103]; FIG. 27].   13.	Regarding claim 6, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bair further teaches wherein the user interface is adapted to display a plurality of event icons on the graph [time [¶’s [0101]-[0103]; FIG. 27], each event icon being displayed at a position along the time axis corresponding to an event time each of the event icons [¶[0101]], and wherein the user interface includes a filter icon that, when selected, filters at least one of the plurality of event icons such that the user interface does not display any filtered event icons [¶[0104]]. 
14.	Regarding claim 21, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hopper further teaches, wherein:
the fluid outlet [(24)] and the fluid inlet [(26)] are adapted to supply and receive, respectively, temperature-controlled fluid [¶[0065]] for a first zone of a patient's body [one of a plurality of thermal pads (32) covering a first part of a user’s body - ¶’s [0051], [0052]], and 
the thermal control unit further includes a second fluid outlet [a second one of the plurality of fluid outlet ports (24) - ¶[0049]; FIG. 1] and a second fluid inlet [a second one of the plurality of fluid inlet ports (26) - ¶[0049]; FIG. 1] adapted to supply and receive, respectively, temperature-controlled fluid [¶[0065]] for a second zone of a patient's body [a second one of the plurality of thermal pads (32) covering a second part of a user’s body - ¶’s [0051], [0052]]; 
the circulation channel [circulation channel (54) - ¶[0060]; FIG. 5] is also coupled to the second fluid inlet and the second fluid outlet [¶’s [0051], [0052], [0060], [0061]]; 
the fluid temperature sensor is an outlet fluid temperature sensor [outgoing fluid temperature sensor 74a - ¶[0066]] adapted to sense a temperature of the fluid delivered to the fluid outlet and the second fluid outlet [¶’s [0065], [0066]]; 
the thermal control unit further includes a first inlet fluid temperature sensor adapted to sense a temperature of the fluid returning from the fluid inlet [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)]; 
the thermal control unit further includes a second inlet fluid temperature sensor adapted to sense a temperature of the fluid returning from the second fluid inlet [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)]; and 
the user interface is further adapted to display a first set of information relating to the patient's first zone and a second set of information relating to the patient's second zone [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)].
15.	Regarding claim 22, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Hopper further teaches, wherein:
the fluid outlet [(24)] and the fluid inlet [(26)] are adapted to supply and receive, respectively, temperature-controlled fluid [¶[0065]] for a first zone of a patient's body [one of a plurality of thermal pads (32) covering a first part of a user’s body - ¶’s [0051], [0052]], and 
the thermal control unit further includes a second fluid outlet [a second one of the plurality of fluid outlet ports (24) - ¶[0049]; FIG. 1] and a second fluid inlet [a second one of the plurality of fluid inlet ports (26) - ¶[0049]; FIG. 1] adapted to supply and receive, respectively, temperature-controlled fluid [¶[0065]] for a second zone of a patient's body [a second one of the plurality of thermal pads (32) covering a second part of a user’s body - ¶’s [0051], [0052]]; 
the circulation channel [circulation channel (54) - ¶[0060]; FIG. 5] is also coupled to the second fluid inlet and the second fluid outlet [¶’s [0051], [0052], [0060], [0061]]; 
the fluid temperature sensor is an outlet fluid temperature sensor [outgoing fluid temperature sensor 74a - ¶[0066]] adapted to sense a temperature of the fluid delivered to the fluid outlet and the second fluid outlet [¶’s [0065], [0066]]; 
the thermal control unit further includes a first inlet fluid temperature sensor adapted to sense a temperature of the fluid returning from the fluid inlet [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)]; 
the thermal control unit further includes a second inlet fluid temperature sensor adapted to sense a temperature of the fluid returning from the second fluid inlet [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)]; and 
the user interface is further adapted to display a first set of information relating to the patient's first zone and a second set of information relating to the patient's second zone [see ¶[0066] (“Controller 72 is further configured to display each of the temperatures sensed by temperature sensors 74b, 74c, and 74d. That is, controller 72 is configured to display to the user the individual temperature readings associated with the fluid returning to each of the inlet ports 26. Because each inlet port 26 may be attached to a different thermal pad 32, which in turn is likely positioned at a different location on the patient's body, the returning fluid from each thermal pad 32 may be at a different temperature”)].

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson, & Bair, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0159739 to Shah et al. ("Shah").
17.	Regarding claim 5, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hopper teaches that the user interface includes a touch screen display [e.g., ¶[0085]]. 
Carson teaches that the user interface includes a touch screen display [e.g., ¶[0049]].  Bair further teaches wherein the user interface includes a touch screen display [e.g., ¶[0056]] and, as noted above, also enables users to interact with the event icons/graph displayed on the touch screen display [see ¶’s [0101]-[0103]; FIG. 27].
The combination of Hopper, Carson, & Bair does not, however, teach:
wherein the user interface displays the event icon on the graph in response to a user entering information regarding the event via the user interface, wherein the information includes the event time, and wherein the user interface is adapted to allow a user to enter the event time by touching a position along the time axis corresponding to the event time.	Shah, in a similar field of endeavor, teaches a display which may comprise a touch screen [¶[0034]], and a user interface including graphical representations of data obtained from a temperature sensor [¶[0085]].  Shah further teaches the GUI feature of enabling a user to enter an “event” for a period or periods of time corresponding to detected data [e.g., ¶[0085]; FIG. 13].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, & Bair such that the touch screen user interface of Hopper, Carson, & Bair enable a user to enter an event, and more particularly, wherein the user interface displays the event icon on the graph in response to a user entering information regarding the event via the user interface, wherein the information includes the event time, and wherein the user interface is adapted to allow a user to enter the event time by touching a position along the time axis corresponding to the event time, since such a modification would allow for greater customization by a user by enabling the user to annotate acquired/displayed data in a personalized way, thereby enhancing system use.

18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson, & Bair, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0110759 to Tanishima et al. ("Tanishima") [NOTE: the relied-upon portions of Tanishima (cited below) are supported by the 10/12/2017 JP 2017-198571 Priority Document].  
19.	Regarding claim 7, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Carson further teaches wherein the user interface is further adapted to display on the graph fluid temperature readings from the fluid temperature sensor and a patient target temperature [¶’s [0057]-[0058]; FIGS. 3B-3D].
The combination of Hopper, Carson, & Bair does not, however, teach that the user interface is further adapted to display on the graph the foregoing information as well as at least one of the following: a heart rate of the patient, a respiration rate of the patient, a potassium level of the patient, and a blood pressure of the patient.
Tanishima, in a similar field of endeavor, teaches a physiological information processing apparatus [Abstract], including a display wherein patient temperature information is displayed together, in a synchronized time-series graph, with heart rate (HR), blood pressure, and a respiratory rate of the patient [see, e.g., ¶’s [0025], [0030], [0053]; FIG. 4].  
Given that Hopper and Carson are directed to patient/clinical use, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, & Bair such that the user interface be further adapted to display on the graph patient data along with the temperature data of Hopper, Carson, & Bair, including, e.g., a heart rate of the patient, a respiration rate of the patient, and a blood pressure of the patient, since such a modification would allow for a physician (or other user) to view a comprehensive display of patient and system data, thereby facilitating monitoring of a given patient procedure so as to enhance overall control and responsive action as necessary.

20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson, & Bair, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2003/0163183 to Carson (“Carson ‘183”) and U.S. Patent No. 9,830,646 to Wasser et al. (“Wasser”).
21.	Regarding claim 8, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
A.	SETTING MAX/MIN TEMPS 
Hopper teaches a touchscreen [e.g., ¶’s [0004], [0058], [0085]], as well as enabling users to specify fluid temperatures [see ¶[0093] (“icons 160m and 160n enable a user to increase or decrease a patient or fluid temperature”)].
The combination of Hopper, Carson, & Bair does not, however, teach:
wherein the user interface is adapted to allow a user to… set a maximum permissible temperature of the fluid, and to…  set a minimum permissible temperature of the fluid.
Carson ‘183, in a similar field of endeavor, teaches a temperature control system which employs a plurality of heat exchange devices, each configured to affect temperature in one or more patient regions [e.g., ¶’s [0001], [0007]].  More particularly, Carson ‘183 teaches a contact pad temperature control system (12) that may be selectively interconnected to one or more contact pads (18) which are configured for heating/cooling a patient during a surgical procedure [¶[0027]].  Temperature control system (12) includes a circulating pump for drawing fluid (e.g. water) through pads under negative pressure and further include a number of reservoirs containing water used in heating or cooling.  The temperature-controlled water is liquid circulated through lines (16) to the pads (18) which are positionable in contact with the patient [¶[0027]].  Carson ‘183 further teaches the use of one or more external patient temperature sensors (20), with the temperature signals received from the patient temperature sensors (20) employable as feedback signals in controlling the rate of heat exchange for the temperature control pads [¶[0028]].  The temperature control system (12) is configured to control the temperature of the water [¶[0030]]. 
Carson ‘183 further teaches a user interface, which may include a touch screen [see ¶[0052]], adapted to display patient temperature readings on a graph having a time axis and a temperature axis [see ¶[0083] - body temperature (200) - FIG. 6].
Carson ‘183 additionally teaches enabling a user to set both maximum and minimum water temperatures [¶’s [0071] & [0076]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, & Bair to enable a user to set maximum and minimum permissible fluid temperatures, as taught by Carson ‘183, so as to provide medical personnel (or a user) with greater control over the settings for a given procedure, thereby enhancing the effectiveness and customization of individual thermal treatments.
B.	SETTING MAX/MIN TEMPS VIA TOUCHSCREEN 
The combination of Hopper, Carson, Bair, & Carson ‘183 does not, however, teach: 
wherein the user interface is adapted to allow a user to touch a first location on the graph along the temperature axis to set a maximum permissible temperature of the fluid, and to touch a second location along the temperature axis to set a minimum permissible temperature of the fluid.
However, touching portions of a graph (displayed on a touch screen) to set/adjust various thresholds was well known before the effective filing date of the claimed invention.
	As one example, Wasser, in a similar field of endeavor, teaches a user interface that depicts a graph, and which allows a user to set both upper and lower thresholds by moving each threshold level either upward/downward as desired by using a finger to touch/drag the threshold lines [see, e.g., col. 4, ll. 62-66; col. 7, ll. 32-39; col. 8, ll. 23-28; col. 9, ll. 15-19; FIGS. 2A-2C]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, Bair, & Carson ‘183 such that the user interface [be] further adapted to allow a user to use any conventional input modalities to establish the maximum and minimum fluid temperature values, including, e.g., to allow a user to touch a first location on the graph along the temperature axis to set a maximum permissible temperature of the fluid, and to touch a second location along the temperature axis to set a minimum permissible temperature of the fluid, since such a modification would provide a visually intuitive and easy-to-understand method of quickly and automatically setting and/or adjusting thresholds.  Still further, such an interface input technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Wasser), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper, Carson, Bair, & Carson ‘183, and the results (establishing maximum and minimum fluid temperature values) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, as modified, the controller of Hopper, Carson, Bair, & Carson ‘183 would be adapted to control the heat exchanger such that a temperature of the circulating fluid be maintained within the specified range (i.e., between the user-specified max and min values) [again Carson ‘183 teaches enabling a user to set both maximum and minimum water temperatures at ¶’s [0071] & [0076]], and therefore does not exceed the maximum and minimum permissible temperatures. 
22.	Claims 18, 20, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson, & Bair, and further in view of U.S. Patent Application Publication No. 2019/0328598 to Mangiardi ("Mangiardi") and U.S. Patent Application Publication No. 2005/0283387 to Donoghue et al. (“Donoghue”).
23.	Regarding claims 18 & 20, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  Regarding claim 23, the combination of Hopper, Carson, & Bair teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
Hopper teaches that the user interface includes a touch screen display [e.g., ¶[0085]]. 
Carson teaches that the user interface includes a touch screen display [e.g., ¶[0049]].  Bair further teaches wherein the user interface includes a touch screen display [e.g., ¶[0056]] and, as noted above, also teaches enabling users to interact with the event icons/graph displayed on the touch screen display [see ¶’s [0101]-[0103]; FIG. 27].
A.	BODY IMAGE DISPLAY
The combination of Hopper, Carson, & Bair does not, however, teach:
[claims 18 & 23] wherein the user interface is further adapted to display an image of a human body and locations of the first and second zones on the human body image.
	Mangiardi, in a similar field of endeavor, teaches aspects of a patient warming system, including a real-time feedback warming pad system for warming surgical patients to a desired temperature [¶[0128].  More particularly, Mangiardi teaches a patient warming system that can be controlled using a medical-user-interface (“MUI”) in which each of a plurality of multiple-layer pads corresponds to a different area (“zone”) of a patient [see ¶[0129], and FIG. 1C where pads A-G each correspond to a limb or region of the patient].  The interface in Mangiardi may also be configured to graphically display a time-based history of prior temperature readings from each of the plurality of warming pads, and may also display a time-based history (or trend line) of temperatures obtained from temperature sensors attached to a patient [see ¶[0129]].
	Mangiardi additionally teaches that a user may make selections regarding the configuration of the system that will be controlled using the GUI, including selecting the number and layout of pads to be used [each pad corresponds to a “zone” of the body], with different configurations designed for particular types of surgical procedures or treatment protocols [¶[0149]; FIG. 1F].

    PNG
    media_image1.png
    393
    551
    media_image1.png
    Greyscale

With reference to ¶[0150] & FIG. 1E (shown above), Mangiardi teaches that the user interface is further adapted to display an image of a human body [wireframe patient graphic (157)] and, as broadly as claimed, locations of the first and second zones on the human body image [note that FIG. 1E shows PADS A, B, C, D, E, & F which correspond, respectively, to the Head, Upper Back, Lower Back, Seat, Right Leg, & Left Leg, with wireframe patient graphic (157) depicting these zones (graphic (157) shows, e.g., the head, right leg, left leg…)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, & Bair such that the user interface [be] further adapted to display an image of a human body and locations of the first and second zones on the human body image, as taught by Mangiardi, so as to provide a more intuitive graphical interface for zone/pad selection and control. 
	B.	TOUCHING BODY IMAGE FOR INFO DISPLAY & CONTROLS
	Hopper further teaches enabling a user to specify thermal therapy parameters comprising different fluid temperatures for different zones [e.g., ¶’s [0024], [0054], [0065], [0066], [0093]].   
	Mangiardi further teaches enabling a user to touch a touch screen to access information on the various pads (corresponding to zones) [e.g., ¶’s [0147]-[0151]], as well as to specify thermal therapy parameters comprising different fluid temperatures for different zones [e.g., ¶’s [0147]-[0151]].
	However, as Mangiardi does not explicitly teach touching the body image itself to access information and specify control settings, the combination of Hopper, Carson, Bair, and Mangiardi does not teach the following emphasized claim limitations: 
[claims 18 & 23] and the user interface includes a touch screen adapted to display the first set of information when a user touches the first zone of the human body image on the touch screen and to display the second set of information when the user touches the second zone of the human body image on the touch screen; and 
[claim 20] wherein the touch screen is adapted to allow a user to control a first thermal therapy parameter associated with the first zone by touching on the first zone of the human body image, and the user interface is further adapted to allow a user to control a second thermal therapy parameter associated with the second zone by touching on the second zone of the human body image, wherein the first thermal therapy parameter is a limit on a temperature of the fluid delivered to the first zone of the patient's body and the second thermal therapy parameter is a limit on a temperature of the fluid delivered to the second zone of the patient's body.
Donoghue, in a similar field of endeavor, teaches a system and method for an interactive anatomical graphical representation of a body for managing patient care [¶[0002]], wherein portions of a graphical representation of a body or body part can be selected to access information (e.g., status) and/or perform actions [e.g., Abstract, ¶’s [0002], [0008], [0009], [0015], [0018]-[0020], [0030], claim 20].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson, Bair, and Mangiardi such that the information access and control aspects of the touch screen of Hopper, Carson, Bair, and Mangiardi be effectuated by making selections by touching the desired/corresponding portions (zones) of the body image itself, as such a GUI is more intuitive, thereby allowing users to perform functions in a more efficient manner [see Donoghue, ¶[0009]]. Still further, such an interface input technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Donoghue), and one of ordinary skill in the art would have been capable of applying this known display/input technique to the known interface of Hopper, Carson, Bair, and Mangiardi, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


II.	INDEPENDENT CLAIM 9 (& DEPENDENT CLAIMS 10-15)
24.	Claims 9, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper in view of Carson ‘183, and further in view of Wasser.
25.	Regarding claims 9 & 10, Hopper teaches a thermal control unit [thermal control unit (22) - ¶[0049]; FIG. 1] for controlling a patient's temperature during thermal therapy [Abstract], the thermal control unit comprising: 
a fluid outlet [any one of the plurality of fluid outlet ports (24) - ¶[0049]; FIG. 1] adapted to fluidly couple to a fluid supply line [¶[0049] (“each outlet port 24 is adapted to be fluidly coupled to a corresponding fluid supply line or hose“)]; 
a fluid inlet [any one of the plurality of fluid inlet ports (26) - ¶[0049]; FIG. 1] adapted to fluidly couple to a fluid return line [¶[0049] (“The inlet ports 26 define fluid inlets into control unit 22 and are each adapted to be fluidly coupled to a corresponding fluid return line or hose”)]; 
a circulation channel [circulation channel (54) - ¶[0060]; FIG. 5] coupled to the fluid inlet and the fluid outlet [¶[0060]]; 
a pump [pump (52) - ¶[0060]; FIG. 5] for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet [¶[0060]]; 
a heat exchanger [heat exchanger (58) - ¶[0060]; FIG. 5] adapted to add or remove heat from the fluid circulating in the circulation channel [¶’s [0060], [0064], [0065]; FIG. 5]; 
a fluid temperature sensor [any one of temperature sensors (74a, 74b, 74c, 74d - ¶’s [0065]-[0068]] adapted to sense a temperature of the fluid [¶’s [0012], [0065]-[0068]]; 
a patient temperature sensor port [any of the plurality of patient temperature probe ports (28) - ¶’s [0014], [0049], [0053]] adapted to receive patient temperature readings from a patient temperature sensor [any of the plurality of patient temperature probes (34) - ¶’s [0014], [0053], [0055]];
a controller [controller (72) - e.g., ¶’s [0062], [0063], [0065], [0068]] adapted to control the heat exchanger [(58)] in order to control the patient's temperature [e.g., ¶’s [0065], [0068]]; and 
a user interface [e.g., Abstract, ¶’s [0004], [0011], [0083], [0085]; FIGS. 16-18] adapted to display patient temperature readings [e.g., ¶’s [0055], [0092], [0096], [0097]]…
A.	TIME v. TEMP GRAPH, & SETTING MAX/MIN TEMPS
Hopper teaches a touchscreen [e.g., ¶’s [0004], [0058], [0085]], as well as enabling users to specify fluid temperatures [see ¶[0093] (“icons 160m and 160n enable a user to increase or decrease a patient or fluid temperature”)].
Additionally, while Hopper teaches the graphical display of measured and recorded patient temperatures [e.g., ¶[0092]], Hopper does not explicitly teach the following claim limitations:
(claim 9) a user interface adapted to display patient temperature readings on a graph having a time axis and a temperature axis;
(claim 9) the user interface further adapted to allow a user to… set a maximum permissible temperature of the fluid…; [and]
	(claim 10) the user interface further adapted to allow a user to… set a minimum permissible temperature of the fluid…
	Carson ‘183, in a similar field of endeavor, teaches a temperature control system which employs a plurality of heat exchange devices, each configured to affect temperature in one or more patient regions [e.g., ¶’s [0001], [0007]].  More particularly, Carson ‘183 teaches a contact pad temperature control system (12) that may be selectively interconnected to one or more contact pads (18) which are configured for heating/cooling a patient during a surgical procedure [¶[0027]].  Temperature control system (12) includes a circulating pump for drawing fluid (e.g. water) through pads under negative pressure and further include a number of reservoirs containing water used in heating or cooling.  The temperature-controlled water is liquid circulated through lines (16) to the pads (18) which are positionable in contact with the patient [¶[0027]].  Carson ‘183 further teaches the use of one or more external patient temperature sensors (20), with the temperature signals received from the patient temperature sensors (20) employable as feedback signals in controlling the rate of heat exchange for the temperature control pads [¶[0028]].  The temperature control system (12) is configured to control the temperature of the water [¶[0030]]. 
Carson ‘183 further teaches a user interface, which may include a touch screen [see ¶[0052]], adapted to display patient temperature readings on a graph having a time axis and a temperature axis [see ¶[0083] - body temperature (200) - FIG. 6].
Carson ‘183 additionally teaches enabling a user to set both maximum and minimum water temperatures [¶’s [0071] & [0076]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hopper such that the user interface be adapted to display patient temperature readings on a graph having a time axis and a temperature axis since such a visual display facilitates medical personnel (or user) monitoring of a given patient therapy procedure so as to enhance overall control and responsive action as necessary.  Still further, such a display technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Carson ‘183), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper, and the results (the display of patient temperature readings) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Moreover, it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hopper to enable a user to set maximum and minimum permissible fluid temperatures, as taught by Carson ‘183, so as to provide medical personnel (or a user) with greater control over the settings for a given procedure, thereby enhancing the effectiveness and customization of individual thermal treatments.
B.	SETTING MAX/MIN TEMPS VIA TOUCHSCREEN 
While both Hopper and Carson ‘183 teach touch screens as noted above, the combination of Hopper and Carson ‘183, as set forth above, does not teach:
(claim 9) the user interface further adapted to allow a user to touch a first location on the graph along the temperature axis to set [the] maximum permissible temperature of the fluid; and 
(claim 10) the user interface further adapted to allow a user to touch a second location along the temperature axis to set a minimum permissible temperature of the fluid.
However, touching portions of a graph (displayed on a touch screen) to set/adjust various thresholds was well known before the effective filing date of the claimed invention.
	As one example, Wasser, in a similar field of endeavor, teaches a user interface that depicts a graph, and which allows a user to set both upper and lower thresholds by moving each threshold level either upward/downward as desired by using a finger to touch/drag the threshold lines [see, e.g., col. 4, ll. 62-66; col. 7, ll. 32-39; col. 8, ll. 23-28; col. 9, ll. 15-19; FIGS. 2A-2C]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper and Carson ‘183 such that the user interface [be] further adapted to allow a user to use any conventional input modalities to establish the maximum and minimum fluid temperature values, including, e.g.,  to allow a user to touch a first location on the graph along the temperature axis to set [the] maximum permissible temperature of the fluid; and to allow a user to touch a second location along the temperature axis to set a minimum permissible temperature of the fluid, since such a modification would provide a visually intuitive and easy-to-understand method of quickly and automatically setting and/or adjusting thresholds.  Still further, such an interface input technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Wasser), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper/Carson ‘183, and the results (establishing maximum and minimum fluid temperature values) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, as modified, the controller of Hopper/Carson ‘183 would be adapted to control the heat exchanger such that a temperature of the circulating fluid be maintained within the specified range (i.e., between the user-specified max and min values) [again Carson ‘183 teaches enabling a user to set both maximum and minimum water temperatures at ¶’s [0071] & [0076]], and therefore does not exceed the maximum permissible temperature during a first time period corresponding to the first location, and such that a temperature of the circulating fluid does not go below the minimum permissible temperature during a second time period corresponding to the second location.
26.	Regarding claim 12, the combination of Hopper, Carson ‘183, & Wasser teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Hopper further teaches enabling a user to set a target temperature for the patient [e.g., ¶’s [0024], [0054], [0065]].
	Carson ‘183 teaches enabling a user to set a target temperature for the patient [e.g., ¶’s [0071], [0073]].
	 As such, and based on the combination of Hopper, Carson ‘183, & Wasser as set forth above in the rejection of independent claim 10 (wherein a user can touch locations on a graph to input desired parameters), it would have also been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson ‘183, & Wasser such that the user interface [be] further adapted to allow a user to touch a third location on the graph along the temperature axis to set a target temperature for the patient, since such a modification would provide a visually intuitive and easy-to-understand method of quickly and automatically setting and/or adjusting thresholds.  Still further, such an interface input technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Wasser), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper/Carson ‘183/Wasser, and the results (establishing a target patient temperature) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

27.	Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson ‘183, & Wasser, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2008/0228055 to Sher et al.  ("Sher").
28.	Regarding claims 11 & 13, the combination of Hopper, Carson ‘183, & Wasser teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Hopper further teaches enabling a user to set a target temperature for the fluid [e.g., ¶’s [0024], [0054], [0093]] as well as for the patient [e.g., ¶’s [0024], [0054], [0065], [0093]].
	Carson ‘183 teaches enabling a user set a target temperature for the fluid [e.g., ¶’s [0071], [0076]] as well as for the patient [e.g., ¶’s [0071], [0073]].
	The combination of Hopper, Carson ‘183, & Wasser does not, however, teach enabling a user to set these parameters via drawing lines on a graph, and therefore fails to teach the following emphasized claim limitations:
[claim 11] wherein the user interface is further adapted to allow a user to draw a first line on the graph defining a plurality of maximum permissible temperatures for the first time period, and to draw a second line on the graph defining a plurality of minimum permissible temperatures for the second time period, the controller adapted to control the heat exchanger such that the temperature of the circulating fluid does not exceed the plurality of maximum permissible temperatures during the first time period and does not go below the plurality of minimum permissible temperatures during the second time period; and 
[claim 13] wherein the user interface is further adapted to allow a user to draw a first line on the graph defining a plurality of patient target temperatures at a plurality of times, the controller adapted to control the heat exchanger such that the temperature of the patient is controlled to match the plurality of patient target temperatures at the plurality of times.	Sher, in a similar field of endeavor, teaches that it was known to enable a user to draw lines on a graph via a touch screen to establish threshold profiles [see, e.g., ¶’s [0065], [0071], [0091], [0092], [0101], [0102]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson ‘183, & Wasser such that the control parameters of Hopper, Carson ‘183, & Wasser be entered using known GUI input techniques including, e.g., by drawing lines on a graph, since such an interface input technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Sher), and one of ordinary skill in the art would have been capable of applying this known display/input technique to the known interface of Hopper, Carson ‘183, & Wasser, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

29.	Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopper, Carson ‘183, & Wasser, as applied to claim 9 above, and further in view of Bair. 
30.	Regarding claim 14, the combination of Hopper, Carson ‘183, & Wasser teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
While Hopper teaches providing/displaying alarms [e.g., ¶[0089]], various alerts [e.g., ¶’s [0008], [0009], [0100]], and notifications [Abstract] related to the thermal therapy, the combination of Hopper, Carson ‘183, & Wasser does not teach:
wherein the user interface is further adapted to display an event icon on the graph, the event icon corresponding to an event occurring at an event time and related to the thermal therapy, and the user interface is further adapted to display the event icon at a position along the time axis corresponding to the event time, nor 
wherein the event is one of the following: a medication delivered to the patient; a detection of patient shivering; a sedation of the patient; a changing of a thermal pad coupled to the fluid supply line and fluid return line; an adjustment of a thermal pad coupled to the fluid supply line and fluid return line; a change in location of the patient temperature sensor; a flushing of the patient's body adjacent the patient temperature sensor; a performance of maintenance on the thermal control unit; an error detected by the controller; and an alert issued by the controller.	Bair, in a similar field of endeavor, teaches a user interface depicting a time-temperature graph that displays icons corresponding to events occurring during operation of refrigeration systems (which include heat exchange associated with the circulation of fluids within the system) [e.g., ¶’s [0001], [0003], [0006], [0101]-[0103];  FIG. 27]. 
More particularly, Bair teaches a time-temperature graph [FIG. 27] having event icon(s) [icons (530)-(534)] displayed thereon, the event icon(s) corresponding to event(s) occurring at event time(s) [¶’s [0101]-[0103]], with the user interface further adapted to display the event icon at a position along the time axis corresponding to the event time [¶’s [0101]-[0103]; FIG. 27].
Bair further teaches wherein the event is an alert issued by the controller [as broadly as claimed, Bair teaches that one of the events comprises a “power failure” event (see ¶[0101]), which can be considered “an alert.”  Still further, as modified (to display event icons corresponding to events), it is the Examiner’s position that it would have been routine to display any of the alarms/alerts of Hopper related to the thermal therapy (see, e.g., ¶’s [0008], [0009], [0089], [0100]) as event icons on the graph].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hopper, Carson ‘183, & Wasser such that the user interface is further adapted to display an event icon on the graph, the event icon corresponding to an event occurring at an event time and related to the thermal therapy, and the user interface is further adapted to display the event icon at a position along the time axis corresponding to the event time, and wherein the event is an alert issued by the controller, since such a visual display enables medical personnel (or a user) to quickly and easily track and view various operational data over predetermined periods of time, which can enhance overall control and responsive action as necessary.  Still further, such a display technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Bair), and one of ordinary skill in the art would have been capable of applying this known display technique to the known interface of Hopper, Carson ‘183, & Wasser, and the results (the display of various operational data over predetermined periods of time) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
31.	Regarding claim 15, the combination of Hopper, Carson ‘183, Wasser, & Bair teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Bair further teaches wherein the user interface is adapted to display a plurality of event icons on the graph [time [¶’s [0101]-[0103]; FIG. 27], each event icon being displayed at a position along the time axis corresponding to an event time each of the event icons [¶[0101]], and wherein the user interface includes a filter icon that, when selected, filters at least one of the plurality of event icons such that the user interface does not display any filtered event icons [¶[0104]]. 

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794